FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LOIS SHARER; STEVEN HUMBER,            
              Plaintiffs-Appellants,          No. 08-35396
                v.
                                               D.C. No.
                                           3:04-CV-01690-BR
STATE OF OREGON; PETER OZANNE;
PETER GARTLAN,                                  OPINION
            Defendants-Appellees.
                                       
        Appeal from the United States District Court
                 for the District of Oregon
         Anna J. Brown, District Judge, Presiding

                   Argued and Submitted
              June 3, 2009—Portland, Oregon

                 Filed September 21, 2009

 Before: Alfred T. Goodwin, Diarmuid F. O’Scannlain and
            Raymond C. Fisher, Circuit Judges.

                  Opinion by Judge Fisher




                            13693
13696               SHARER v. STATE OF OREGON




                           COUNSEL

Stephen L. Brischetto, Portland, Oregon, for the plaintiffs-
appellants.

John R. Kroger, Attorney General; Rolf C. Moan, Acting
Solicitor General; Leigh A. Salmon (argued), Assistant Attor-
ney General, Salem, Oregon, for defendants-appellees.


                            OPINION

FISHER, Circuit Judge:

   Lois Sharer appeals from the district court’s grant of sum-
mary judgment to defendants on her disability discrimination
claim under section 504 of the Rehabilitation Act of 1973, 29
U.S.C. § 794. The district court determined that Oregon’s
Office of Public Defense Services (“OPDS”) was not a “pro-
gram or activity receiving Federal financial assistance” within
the meaning of section 504 during the period of alleged dis-
crimination. Id. § 794(a). Sharer also appeals the district
court’s denial of her claim under the Family and Medical
Leave Act (“FMLA”), 29 U.S.C. §§ 2601-54. We have juris-
diction under 28 U.S.C. § 1291, we review de novo a grant of
summary judgment, Mendez v. County of San Bernardino,
540 F.3d 1109, 1123 (9th Cir. 2008), and we affirm.1




  1
  We address appellant Steven Humber’s appeal in a concurrently filed
memorandum disposition.
                  SHARER v. STATE OF OREGON                13697
                       I.    Background

   Sharer was employed as a legal assistant for the OPDS and
its predecessor agency, the Oregon Public Defender Office,
from 1999 until May 2003. She alleged that she was a dis-
abled individual with post-traumatic stress disorder, anxiety
disorder, depression and agoraphobia. Sharer claimed that
defendants State of Oregon and two of her supervisors, Peter
Ozanne and Peter Gartlan, failed to provide her with reason-
able accommodation, terminated her because of an actual or
perceived disability and terminated her for asserting her feder-
ally protected rights to be free from discrimination on the
basis of disability. She alleged violations of section 504 and
the FMLA, as well as other claims not at issue on this appeal.
The district court granted defendants’ motion for summary
judgment on Sharer’s section 504 claim, concluding that she
failed to meet her burden of establishing that OPDS was a
“program or activity receiving Federal financial assistance.”
The court also granted summary judgment on her FMLA
claim. Sharer appealed.

                       II.   Section 504

   [1] Section 504 provides that “[n]o otherwise qualified
individual with a disability . . . shall, solely by reason of her
or his disability, be excluded from the participation in, be
denied the benefits of, or be subjected to discrimination under
any program or activity receiving Federal financial assis-
tance.” 29 U.S.C. § 794(a) (emphasis added). Defendants
argue that Sharer’s section 504 claim fails because OPDS was
not a “program or activity receiving Federal financial assis-
tance” at the time of the alleged discrimination. We agree.

  [2] Section 504 defines “program or activity” to include
“all the operations of . . . a department, agency, special pur-
pose district, or other instrumentality of a State or of a local
government.” Id. § 794(b)(1)(A). Congress adopted this broad
definition in response to Consolidated Rail Corp. v. Darrone,
13698              SHARER v. STATE OF OREGON
465 U.S. 624, 635-36 (1984), where the Court narrowly con-
strued “program or activity” to reach “only the specific parts
of a recipient’s operation which directly benefited from fed-
eral assistance.” Haybarger v. Lawrence County Adult Prob.
& Parole, 551 F.3d 193, 199 (3d Cir. 2008); see also Civil
Rights Restoration Act of 1987, Pub. L. No. 100-259, §§ 2, 4,
102 Stat. 28 (1988). To honor Congress’ intent, we “inter-
pret[ ] ‘program or activity’ broadly.” Haybarger, 551 F.3d at
200.

   [3] At the same time, “to avoid deciding difficult constitu-
tional questions where the text fairly admits of a less problem-
atic construction,” Pub. Citizen v. DOJ, 491 U.S. 440, 455
(1989), we interpret “program or activity” to place meaning-
ful constraints on section 504’s scope. The “program or activ-
ity” language has constitutional significance because it limits
section 504’s reach so that it “does not encompass all the
activities of the State,” thus ensuring Congress acted within
its Spending Clause power “when it conditioned the receipt of
[section 504] funds on a waiver of sovereign immunity.” Lov-
ell v. Chandler, 303 F.3d 1039, 1051 (9th Cir. 2002); see also
Jim C. v. United States, 235 F.3d 1079, 1081 (8th Cir. 2000)
(en banc) (explaining section 504 does not violate the Spend-
ing Clause because “[a] State and its instrumentalities can
avoid Section 504’s waiver requirement on a piecemeal basis,
by simply accepting federal funds for some departments and
declining them for others”). Mindful of these considerations,
we conclude OPDS is not a “program or activity receiving
Federal financial assistance,” and the State therefore did not
waive immunity for claims brought against the agency under
section 504.

           A.   Oregon’s “Judicial Department”

   Whether a particular state entity is a program or activity
receiving federal financial assistance within the meaning of
section 504, though itself “a question of federal law[,] . . . can
be answered only after considering the provisions of state law
                      SHARER v. STATE OF OREGON                      13699
that define the agency’s character.” Regents of Univ. of Cal.
v. Doe, 519 U.S. 425, 429 n.5 (1997) (discussing whether an
agency is “an arm of the State” for Eleventh Amendment sov-
ereign immunity purposes); see also Haybarger, 551 F.3d at
201 (“[t]hough not dispositive, a State’s characterization of an
entity under state law is significant” in determining whether
that entity is a “program or activity” under section 504).
Therefore, we look to the state constitutional and statutory
regime governing OPDS to determine whether it is, for sec-
tion 504 purposes, a “program or activity receiving Federal
financial assistance.”

   [4] Sharer contends that OPDS, together with Oregon’s
state courts and their administrative apparatus, comprise a
uniform “judicial department” organized under Article III of
the Oregon Constitution. This article provides that “[t]he
powers of Government shall be divided into three separate
[sic] departments, the Legislative, the Executive, including
the administrative, and the Judicial.” Or. Const. art. III, § 1
(emphasis added). Defendants concede that Oregon’s judicial
branch of government receives federal financial assistance. It
follows from this concession that, insofar as OPDS is orga-
nized under the State’s judicial branch, and that branch should
be considered a unitary “department” or “agency” for section
504 purposes, Sharer would be entitled to pursue her disabil-
ity discrimination claim. See 29 U.S.C. § 794(b)(1)(A).

   [5] During the relevant period, OPDS was located within
the judicial branch of Oregon’s government. A 2001 Oregon
session law reorganizing the State’s public defender system
established a Public Defense Services Commission
(“Commission”) “in the judicial branch of state government,”
Or. Rev. Stat. § 151.213(1), and charged the Commission
with establishing the OPDS “to carry out the administrative
policies and procedures for the public defense system,” id.
§§ 151.216(1)(b), 151.211(5). See 2001 Or. Laws ch. 962.2
  2
   Although portions of the 2001 session law did not become effective
until October 1, 2003, all portions relevant to this analysis were operative
as of October 1, 2001. See 2001 Or. Laws ch. 962, § 15.
13700                SHARER v. STATE OF OREGON
Thus, OPDS was established within Oregon’s “judicial
department” — that is, the judicial branch of Oregon’s gov-
ernment — as the administrative arm of the Commission.

   It does not follow, however, that Oregon’s judicial “depart-
ment” of government comprises a unitary “department” or
“agency” within the meaning of section 504. Oregon’s stat-
utes draw a distinction between the State’s “judicial depart-
ment” (lower case), which refers to the judicial branch of
government in its entirety, and the “Judicial Department”
(upper case), which refers to the predominant administrative
agency within the judicial branch. Section 1.002(1), for exam-
ple, provides that the Oregon Supreme Court “is the highest
judicial tribunal of the judicial department of government in
this state,” but that the Chief Justice may “[s]et staffing levels
for all courts of the state operating under the Judicial Depart-
ment and for all operations in the Judicial Department,”
“[e]stablish budgets for the Judicial Department and all courts
operating under the Judicial Department” and “[a]ssign or
reassign all court staff of courts operating under the Judicial
Department.” Or. Rev. Stat. § 1.002(1) (emphasis added).
Similarly, section 8.125 provides that “[t]he State Court
Administrator shall, to the extent directed by the Chief Justice
of the Supreme Court . . . [s]upervise and maintain the law
libraries of the judicial department of government of this
state,” but that he or she shall “[e]nter into contracts on behalf
of the Judicial Department.” Id. § 8.125.3 Oregon’s statutes
also make clear that the Commission and the Judicial Depart-
ment are distinct administrative entities. A statute pertaining
to the State’s financial administration, for example, defines
“state agency” to include “the courts and their officers and
committees . . ., at their option,” and — separately — “the
Public Defense Services Commission, at the option of the
  3
  Reenforcing this distinction, the Oregon Governor’s 2005-2007 recom-
mended budget for the state, defines the “Judicial Department” to include,
among other things, the operations of the courts and the State Court
Administrator, but not the Commission.
                  SHARER v. STATE OF OREGON                13701
commission.” Id. § 291.030. Another statute authorizes the
state treasurer to establish “procedures for the efficient han-
dling of cash and cash equivalents under the control of the . . .
the Judicial Department” and — again, separately — “the
Public Defense Services Commission.” Id. § 293.875(1).

   Because the Commission (of which OPDS is a subunit) and
the Judicial Department are distinct entities within Oregon’s
judicial branch, we next must consider whether these entities
are sufficiently independent from one another to constitute
separate “department[s]” or “agenc[ies]” under section 504.
Cf. Haybarger, 551 F.3d at 202 (holding that parole officer
employed by a “subunit” of a Pennsylvania state judicial dis-
trict could bring a claim under section 504 because a different
subunit within the district received federal funds); Thomlison
v. City of Omaha, 63 F.3d 786, 789 (8th Cir. 1995) (holding
that an employee of public safety department’s “Fire Divi-
sion” could bring a section 504 claim where the department’s
“Police Division” received federal funds). Oregon’s statutes
demonstrate that these entities, though part of the same branch
of government, have distinct funding sources and administra-
tive apparatuses. With regard to their funding, the Commis-
sion is financed through an account in the State’s “General
Fund,” Or. Rev. Stat. § 151.225(1), whereas the Judicial
Department is financed through an “Operating Account” in
the State Treasury that is “separate and distinct from the Gen-
eral Fund.” Id. § 1.009(1). In terms of their administration, the
Chief Justice of the Oregon Supreme Court is “the administra-
tive head of the judicial department of government,” includ-
ing OPDS. Id. § 1.002(1). The Chief Justice’s statutory
authority over the Commission, however, is considerably
more circumscribed than his authority over the Judicial
Department. The Chief Justice is authorized to appoint the
seven members of Commission, and serves as a nonvoting, ex
officio member. See id. § 151.213(2). “Except for the appoint-
ment or removal of commission members,” however, “the
commission and employees of the commission are not subject
to the exercise of administrative authority and supervision by
13702               SHARER v. STATE OF OREGON
the Chief Justice of the Supreme Court as the administrative
head of the Judicial Department.” Id. § 151.213(1). By con-
trast, the Chief Justice’s broad authority over the Judicial
Department includes the power to establish its budgets, set its
staffing levels and “[a]ssign or reassign all court staff.” Id.
§ 1.002(1).

   [6] In light of the Judicial Department and Commission’s
distinct funding sources and administration, we conclude that
the entities are not “linked . . . by virtue of their status under
[Oregon] law.” Haybarger, 551 F.3d at 202. Unlike the “sub-
units” of government considered in Haybarger, the Commis-
sion is “independent” from the Judicial Department in terms
of its administrative structure, and the judicial branch’s fed-
eral funds “are [not] imputed” to the Commission. Id. We
therefore hold that the Commission — and hence OPDS — is
not a “program or activity receiving Federal financial assis-
tance” within the meaning of section 504 simply by virtue of
the Judicial Department’s receipt of federal funds.

             B.    Financial Assistance to OPDS

   [7] Sharer further argues that, regardless of whether OPDS
and the Judicial Department are distinct departments or agen-
cies under section 504, OPDS itself received two kinds of fed-
eral financial assistance. First, Sharer contends that she was
initially hired in November 1997 by OPDS’s predecessor
agency through a program under which Oregon’s Department
of Vocational Rehabilitation (“DVR”) subsidized her wages
using federal funds. Section 504’s reach, however, encom-
passes a department or agency receiving federal funds in
“only those periods during which the funds are accepted.”
Garcia v. SUNY Health Scis. Ctr., 280 F.3d 98, 113 n.2 (2d
Cir. 2001). Therefore, the circumstances of Sharer’s hiring in
1997 are irrelevant to whether she can bring a section 504
claim based on discrimination that allegedly occurred in 2003.4
  4
   Sharer testified that she was aware of another employee OPDS hired
through the federally funded DVR program, but she did not state the
                     SHARER v. STATE OF OREGON                      13703
   [8] Second, Sharer contends OPDS received federal finan-
cial assistance by relying on the Judicial Department (which
defendants concede received federal financial assistance) to
subsidize the costs of ordering transcripts for indigent defen-
dants. Sharer is correct that, for purposes of section 504,
“[f]ederal financial assistance can be direct or indirect.” Her-
man v. United Bhd. of Carpenters, 60 F.3d 1375, 1381 (9th
Cir. 1995). But while “[e]ntities that receive federal assistance
. . . through an intermediary[ ] are recipients” under section
504, “entities that only benefit economically from federal
assistance are not.” NCAA v. Smith, 525 U.S. 459, 468 (1999)
(holding that the NCAA’s acceptance of dues from colleges
receiving federal funding did not render the NCAA liable
under Title IX); see id. at 466 n.3 (noting scope of the federal
funding requirements of “several other federal antidiscrimina-
tion measures,” including section 504, “is defined in nearly
identical terms” to the Title IX requirement).

   [9] Here, there is no evidence that the Judicial Department
financed OPDS’s provision of transcripts “with federal funds
earmarked for that purpose.” Id. at 468. Indeed, under the stat-
utory framework operative during the relevant period, the
costs of indigent defendants’ transcripts were “paid by the
state from funds for that purpose.” Or. Rev. Stat. § 138.500(5)
(1999).5 We therefore conclude that, at most, OPDS “only
benefit[s] economically from federal assistance” in receiving

period during which the other employee was hired. Therefore, this testi-
mony likewise fails to establish that Oregon waived immunity with respect
to OPDS during the period of Sharer’s alleged discrimination.
   5
     Oregon Revised Statute § 138.500(5) was amended by the 2001 ses-
sion law establishing the Commission such that “[t]he cost of the tran-
script preparation” for indigent defendants is now “paid for as provided by
the policies, procedures, standards and guidelines of the Public Defense
Services Commission.” See 2001 Or. Laws ch. 962, § 29 (codified at Or.
Rev. Stat. § 138.500(3)(b)). This provision, however did not become oper-
ative until October 1, 2003, subsequent to the period of Sharer’s alleged
discrimination. See id. § 15.
13704             SHARER v. STATE OF OREGON
aid from Oregon’s Judicial Department for the provision of
transcripts.

   [10] Accordingly, we hold that, notwithstanding defen-
dants’ concession that the Judicial Department received fed-
eral funds, Sharer was not “subjected to discrimination under
any program or activity receiving Federal financial assis-
tance.” 29 U.S.C. § 794(a).

           III.   Family and Medical Leave Act

   [11] Sharer also appeals from the district court’s grant of
summary judgment to defendants on her claim under the Fam-
ily and Medical Leave Act, 29 U.S.C. §§ 2601-54. We con-
clude that Sharer’s FMLA claim is without merit. Even
assuming she could be found to have invoked her FMLA
rights, the record shows her claim to be without merit. We
therefore affirm the district court’s entry of summary judg-
ment on that claim.

  AFFIRMED.